Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00791-CV

                                       IN RE Glenn L. WILLIAMS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 4, 2017, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered the petition and motion and is of the opinion relator is

not entitled to the relief sought. Accordingly, the petition and motion are denied. See TEX. R.

APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. CV-13-0000235, styled Williams v. Williams, pending in the 198th Judicial
District Court, Bandera County, Texas, the Honorable Stephen B. Ables presiding.